Citation Nr: 0030723	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  97-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for urticaria.

2.  Entitlement to an increased (compensable) schedular 
rating for right inguinal hernia repair.

3.  Entitlement to an increased (compensable) schedular 
rating for left inguinal hernia repair.

4.  Entitlement to an increased schedular rating for 
irritable colon syndrome, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1968.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the veteran's claims as to the issues 
listed on the first page of this decision, and the veteran 
appealed.  He presented testimony during hearings which were 
held at the RO in May 1997 and in October 1998.  

In March 1996, the RO denied a disability rating in excess of 
20 percent for the veteran's service-connected transurethral 
resection of the prostate.  He appealed its decision.  In 
October 1997, the RO increased the veteran's disability 
rating for his service-connected transurethral resection of 
the prostate from 20 percent to 40 percent.  In January 1998, 
the veteran indicated that he was satisfied with that rating.  
Accordingly, his appeal is considered to have been withdrawn 
and will be discussed no further herein.  See 
38 C.F.R. § 20.204(b) (1999). 

In March 2000, the veteran withdrew an earlier request he had 
made for a hearing before a traveling member of the Board.  



FINDINGS OF FACT

1.  The evidence shows that the veteran's current urticaria 
had its onset in service. 

2.  There are currently no residual manifestations of the 
veteran's right inguinal hernia repair.

3.  The evidence does not show that the veteran has had a 
recurrence of his left inguinal hernia; some complaints of 
lower left quadrant pain have been noted.  

4.  Manifestations of the veteran's irritable colon syndrome 
include diarrhea, constipation and/or abdominal distress 
about once or twice a month, resulting in no more than 
moderate irritable colon syndrome.  


CONCLUSIONS OF LAW

1.  Urticaria was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.380 
(1999).  

2.  The criteria for an increased (compensable) schedular 
rating for right inguinal hernia repair with appendectomy 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7338, 7339 (1999).  

3.  The criteria for an increased (compensable) schedular 
rating for left inguinal hernia repair have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (1999).  

4.  The criteria for a schedular disability rating in excess 
of 10 percent for irritable colon syndrome have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for urticaria.  He also 
seeks increased ratings for his service-connected bilateral 
hernia repairs and irritable colon syndrome.

Initial matters - duty to assist/standard of review

The following comments apply to all four issues on appeal.

VA has a duty to assist the veteran in developing the facts 
pertinent to his claim. 
See 38 U.S.C.A. § 5103A.  In this case, there is ample 
medical and other evidence of record and the veteran has been 
accorded the opportunity to present evidence and argument at 
personal hearings.  There is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim, and the veteran has 
pointed to no such evidence.  Thus, no further evidentiary or 
procedural development is required. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


1.  Entitlement to service connection for urticaria.

"Urticaria is 'an allergic disorder marked by raised 
edematous patches of skin or mucous membrane and usu[ually] 
intense itching and caused by contact with a specific 
precipitating factor either externally or internally (as by a 
food, drug, or inhalant)', Webster's Medical Desk Dictionary 
747 (1986)."  Sutton v. Brown, 9 Vet. App. 553, 555 (1996).

Factual background

On service entrance examination in August 1948, the veteran's 
skin was normal.  

A November 1956 service medical record reports that the 
veteran had angioneurotic edema of his face, and a history of 
hives for eight years.  In January 1957, it was noted that he 
had had a history of hives and swelling of his lips and face 
occasionally since age 16.  He stated that he had had it more 
frequently in the past six months, and that wool was a 
factor.  In February 1957, it was felt that the veteran's 
skin was extremely hyperreactive.  

Service treatment occurred again in August 1959, when it was 
stated that the veteran had had a recurrence of urticaria of 
several years' duration.  Several months before this August 
1959 treatment, the veteran had a compassionate transfer to 
help care for his sick father, and since that time, he had 
had frequent recurrences of urticaria.  In September 1959, 
the veteran continued to have episodes of urticaria and of 
angioneurotic edema of his upper lip.  Treatment was received 
later in September 1959 for urticaria of the arms and legs.  
Persistent urticaria of the arms, legs, back, and soles of 
the veteran's feet was noted on service evaluation in October 
1959, and medication was prescribed.  

Urticaria was treated by the service on four occasions in 
October 1960.  Treatment of urticaria and hives occurred on 
three occasions from March to April 1961.  
Treatment of hives occurred in May, August, October, and 
November 1961.  Service treatment of urticaria occurred in 
April, June, and July 1962, twice in May 1963, once in June 
1963, and twice in July 1963.  Benadryl was refilled in 
August, September, and October 1963.  

The veteran was treated in service in November 1966 for what 
was felt to be a possibly allergic reaction.  During service 
hospitalization from July to October 1967, it was noted that 
the veteran was allergic to wool.  

On service retirement examination in February 1968, it was 
reported that the veteran was allergic to wool and dust and 
that its manifestations were intermittent urticaria.  
Clinically, his skin was normal.  

On VA evaluation in April 1996, the veteran reported having 
hives for many years and that it was now persistent.  On VA 
evaluation in May 1996, the veteran reported that he had been 
having hives and that it was an old problem.  

On  VA dermatology examination in February 1998, the veteran 
reported that he had developed hives in 1956, and that he had 
had an ongoing problem with it since that time, developing 
recurrences two to three times per week which would require 
three to four doses of Benadryl to clear.  His last severe 
flare-up of hives had been three years before the current 
evaluation, with his whole face massively swelling at the 
time.  He stated that he did not need to go in for emergency 
treatment as long as he would carry Benadryl with him.  He 
had tried a number of antihistamines and medications over the 
years, and the most effective medication had been Benadryl.  
The impression was chronic recurrent urticaria.  

On VA evaluation in October 1998, the veteran complained of 
urticaria every two to three weeks, and he reported that it 
was controlled by Benadryl.  Urticaria was assessed, and 
continued Benadryl was prescribed.  A VA medical record 
showing that the veteran was prescribed Benadryl by VA in 
April 1998 is of record.  

During the hearing which was held at the RO in October 1998, 
the veteran reported that he had self-treated hives in the 
past, and that he was getting refills of Benadryl for it 
every six months at a VA Medical Center.  

Pertinent law and regulations

In general, service connection may be established for 
disability resulting from disease or injury suffered in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently. Increase in the degree of disability during 
service may not be disposed of routinely as natural progress 
nor as due 
to the inherent nature of the disease.  Seasonal and other 
acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals. The determination as to service 
incurrence or aggravation must be on the whole evidentiary 
showing.
38 C.F.R. § 3.380 (1999).
    
Analysis

The veteran was found to be in sound condition sound on 
service entrance examination in 1948.  Although there is some 
reference in the record that the veteran self-reported that 
his problems with hives and urticaria may have begun during 
his teenage years, the evidence in this case does not clearly 
and unmistakably show that the veteran's urticaria pre-
existed service.  The Board accordingly concludes that the 
statutory presumption of soundness on enlistment has not been 
rebutted and that accordingly the veteran's claimed urticaria 
did not exist prior to service.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.

The medical evidence shows that urticaria was identified and 
treated on numerous occasions during service, mainly with 
Benadryl.  Moreover, the evidence shows that the veteran 
still has urticaria.  He is being diagnosed  and he treated 
for urticaria in the same manner as he was in service, 
according to the recent evidence.  

Although the Board is of course cognizant that several 
decades have passed since the veteran left military service, 
there is no reason to doubt his statements to the effect that 
he continued to experience problems with urticaria on and off 
since service.   See 38 C.F.R. § 3.303(b).  In the Board's 
judgment, the evidence of record, taken as a whole, shows 
that urticaria was incurred in service and continues to this 
day.  See 38 C.F.R. § 3.380 (1999).  Service connection is 
accordingly granted.

2.  Entitlement to an increased (compensable) schedular 
rating for right inguinal hernia repair.

3.  Entitlement to an increased (compensable) schedular 
rating for left inguinal hernia repair.

4.  Entitlement to an increased schedular rating for 
irritable colon syndrome, currently evaluated as 10 percent 
disabling.

Since the three increased disability ratings involve a 
similar factual background and involve the same section of 
the VA Schedule for Rating Disabilities, 38 C.F.R. § 4.114, 
they will be discussed together.
 
Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 
(1999).

The veteran underwent a left inguinal herniorrhaphy and a 
right Spigelian herniorrhaphy with appendectomy in service 
April 1966.  During the surgery, two transverse inguinal 
incisions were made, one on the left and one on the right, 
and a Spigelian hernia was found along the right rectus 
muscle.  The cecum was adherent to the Spigelian hernia, so 
it was repaired where it was attached to the hernia.  

A medical board recommended in July 1968 that the veteran be 
discharged from the service due to irritable colon syndrome.  

On VA evaluation in January 1994, the veteran complained of a 
several year history of left lower quadrant pain.  He 
reported that the pain had increased three weeks earlier 
after heavy lifting.  Clinically, there was no evidence of 
hernia appreciated.  The assessment was no hernia present; 
discomfort possibly due to muscle strain.  

During VA hospitalization in January 1995, physical 
examination revealed that the veteran's abdomen was soft, 
nontender, and nondistended, and that bowel sounds were 
present.  

On VA evaluation in June 1995, the veteran complained of left 
lower quadrant pain for one and a half months, and that 
lifting aggravated the pain.  He denied left lower quadrant 
tenderness currently, and clinically, there was a 
questionable bulge felt in the left lower quadrant.  The 
impression was left lower quadrant pain -- inguinal hernia 
verses irritable bowel.    

On VA examination in January 1996, the veteran stated that 
when he would experience stress or tension, he would get 
lower abdominal pain, constipation, and occasional diarrhea.  
He had had a sigmoidoscopy at a VA facility in 1995, and it 
revealed diverticula scattered throughout his colon.  He had 
been placed on a high-fiber diet at that time and had had 
some improvement of the symptoms.  He also reported having 
his left inguinal and right Spigelian hernia repaired in 
service, with an appendectomy, and that he had not had 
recurrence of the hernias since that time.  

On physical examination, there were scars in both inguinal 
regions.  There were no  masses or organs palpable, and no 
tenderness was elicited.  There were no hernias noted.  The 
impressions were diverticulosis and history of left inguinal 
and right Spigelian hernia repairs, with no residual 
manifestations.  

On VA evaluation in April 1996, clinically, the veteran's 
abdomen was nontender and nondistended, and it had active 
bowel sounds.  

On VA examination in March 1997, the veteran complained of 
considerable intermittent lower abdominal pain since service 
discharge, and of intermittent constipation and diarrhea.  It 
was felt that he continued to have irritable bowel syndrome, 
and that as well, he had diverticulosis and recurrent 
diverticulitis of the colon.  The examiner stated that these 
were two different conditions, with irritable colon syndrome 
being functional and the diverticular problem being physical 
and reflected by recurrent inflammation in the bowel.  

During the hearing which was held at the RO in May 1997, the 
veteran testified that he had constipation and diarrhea from 
his irritable colon syndrome, and that he had to adhere to a 
high fiber diet in order to control these problems.  
Otherwise, he would get constipated, and his whole lower 
abdomen would begin to give him considerable pain.

On VA evaluation in September 1998, the veteran had mild left 
lower quadrant tenderness, no masses, and no peritoneal 
signs.  He had no hernias.  

On VA evaluation in October 1998, it was noted that the 
veteran had diverticulitis shown on sigmoidoscopy in 1995, 
and that he still complained of left-sided pain.  Clinically, 
his abdomen was benign.  

On VA fee-basis examination in April 1999, the veteran 
reported that he experienced chronic pain 24 hours a day, and 
that it was worse in the morning and with prolonged standing 
and walking.  He denied bowel obstruction but confirmed 
diarrhea and constipation.  He had been diagnosed with 
diverticulosis of the sigmoid colon in 1995 by sigmoidoscopy, 
and he was now on a high fiber diet in order to stay regular.  
Clinically, he had a 12 centimeter horizontal scar on his 
lower abdomen.  There was tenderness to palpation in the 
lower abdomen, primarily in the left lower quadrant.  There 
was no evidence of hernia.  Diagnoses included irritable 
colon syndrome, with residual chronic pain of the sigmoid 
colon; diverticulosis; and bilateral inguinal hernia repair, 
with a possibility of adhesions most likely causing chronic 
lower abdominal pain.

On VA gastrointestinal examination in February 2000, the 
veteran reported irritable colon syndrome symptoms consisting 
of intermittent loose bowels alternating with constipation.  
He reported that he was using a bulk laxative for this, and 
that he would take Metamucil twice a day.  He also complained 
of lower abdominal pain in conjunction with his irritable 
bowel symptoms, and that he would have loose bowel movements 
up to four or fives times a day about once or twice a month.  
The veteran reported that since his in-service hernia 
operations, he had had lower abdominal pain, and that 
recently it became particularly located in the left lower 
quadrant.  He stated that there were episodes of increases in 
the severity of the left lower quadrant pain, and that 
standing would aggravate the pain, as would walking very 
much.  There was no history of remarkable nausea or vomiting.  

Clinically, the veteran was normally nourished and was mildly 
overweight.  His abdomen had no distention, masses, or 
organomegaly.  There was guarding on palpation of the lower 
quadrants, and it was more marked in the left lower quadrant.  
There were no hernias.  There was a healed left lower 
quadrant scar.  

One assessment was irritable colon syndrome, with symptoms as 
described.  Another assessment was history of surgical 
procedures of hernias as described, with left lower quadrant 
pain since the surgery by history, and also with known 
diverticula of the colon as demonstrated by flexible 
sigmoidoscopy.  The physician stated that there were two 
possible causes for the lower abdominal pain, one of which 
would be diverticulosis with recurrent diverticulitis of the 
colon, and the other would be postoperative adhesions from 
the previous hernia repair.  

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (1999).  

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

The veteran's service-connected left inguinal hernia is 
currently rated as noncompensably disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 [inguinal hernia].  The 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338 provide 
for a noncompensable rating for an inguinal hernia which is 
small, reducible, or without true hernia protrusion.  They 
provide for a noncompensable rating for an inguinal hernia 
which has not been operated upon, as long as it is 
remediable.  They provide for a 10 percent rating for an 
inguinal hernia which is postoperative recurrent, readily 
reducible and well supported by truss or belt.  

The veteran's service-connected right inguinal hernia repair 
with appendectomy is currently evaluated as noncompensably 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7339 
[ventral hernia, postoperative].  The provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7339 indicate that for a 
ventral hernia, a noncompensable rating is assigned when 
postoperative wounds are healed and there is no disability 
and there is no belt indicated.  They indicate that a 20 
percent rating is warranted when there is a small 
postoperative ventral hernia which is not well supported by 
belt under ordinary conditions, or for a healed ventral 
hernia or postoperative wounds with weakening of abdominal 
wall and an indication for a supporting belt.  

The veteran's service-connected irritable colon syndrome is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 [irritable colon syndrome].  
The criteria found in this diagnostic code provide for a 
noncompensable rating for mild irritable colon syndrome, with 
disturbances of bowel function with occasional episodes of 
abdominal distress; a 10 percent rating for moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress; and a 30 percent rating 
for irritable colon syndrome when it is severe, with 
diarrhea, or with alternating diarrhea and constipation, with 
more or less constant abdominal distress.  

Words such as "mild" are not further defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (1999).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue. All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104 (West 1991); 38 C.F.R. 4.2, 4.6 
(1999).

Analysis

Right inguinal hernia with appendectomy

The RO has considered increased compensation for the 
veteran's service-connected right inguinal hernia disability 
under both Diagnostic Code 7338 and 7339.  See the RO's July 
1999 rating decision.  

In this case, the evidence shows that the veteran's service-
connected right inguinal hernia is healed, that there has 
been no recurrence since the surgery, and that there is no 
weakening of the abdominal wall warranting the use of a 
supporting belt.  The evidence on which this conclusion is 
based includes the January 1994, January 1995, January 1996, 
September 1998 and October 1998 VA medical records, the April 
1999 VA fee-basis examination report, and the February 2000 
VA examination report.  Particularly mentionable is that the 
veteran denied having hernia recurrence since service in 
January 1996, and there were no masses or hernia evident in 
September 1998.  The VA examiner who examined the veteran in 
January 1996 felt that he had no residual manifestations.  
The April 1999 VA fee-basis examiner and the February 2000 VA 
examiner indicated that no hernia was present.  

In light of the above, an increased rating is not warranted 
under either Diagnostic Code 7338 or 7339.

Left inguinal hernia

The veteran's left inguinal hernia is rated under 
38 C.F.R. § 4.114, Diagnostic Code 7338, which provides for a 
noncompensable rating for an inguinal hernia which is small, 
reducible, or without true hernia protrusion.  It also 
provides for a noncompensable rating for an inguinal hernia 
which has not been operated upon, as long as it is 
remediable.  It provides for a 10 percent rating for a 
postoperative inguinal hernia which is recurrent, readily 
reducible and well supported by truss or belt.  

In this case, any postoperative recurrent left inguinal 
hernia which the veteran now has is small, reducible and 
without true hernia protrusion.  The June 1995 VA medical 
record indicates that the veteran might have had a slight 
hernia recurrence at that time, as he had a questionable 
bulge there at that time.  None of the other evidence 
supports the recurrence of a hernia, however.  The other 
medical evidence of record suggests instead that the veteran 
does not now in fact have a left inguinal hernia.  The 
evidence includes specifically the January 1994, January 
1995, January 1996, and September and October 1998 VA medical 
records and the April 1999 VA fee-basis examination  report 
and the February 2000 VA examination report.  In particular, 
there were no masses or hernias evident in September 1998, 
and the veteran's abdomen was characterized as benign in 
October 1998.  The VA examiner who examined the veteran in 
January 1996 felt that he had no residual manifestations.  No 
hernia was found on VA fee-basis examination in April 1999 or 
on VA examination in February 2000.  

In light of the above, an increased rating is not warranted 
under Diagnostic Code 7338.

Irritable colon syndrome

The veteran's irritable colon syndrome is currently rated as 
10 percent disabling, which reflects the amount of 
compensation warranted under the rating schedule when there 
is moderate irritable colon syndrome with frequent episodes 
of bowel disturbance and abdominal distress.  As noted above, 
a 30 percent rating may be assigned for irritable colon 
syndrome when it is severe, with diarrhea or with alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

The evidence in the case does not bear this out.  Clinical 
evidence of abdominal distress was not present on VA 
evaluations in January 1995 and April 1996, when the 
veteran's abdomen was soft and/or nontender, there were no 
masses or peritoneal signs on VA evaluation in September 
1998, and the veteran's abdomen was benign on VA evaluation 
in October 1998.  

On VA examination in January 1996, the veteran reported that 
he would get diarrhea only occasionally.  He did not indicate 
that he experienced constipation.  Similarly, on VA 
examination in February 2000, he reported that he would have 
loose bowel movements four or five times a day only once or 
twice a month.  He did not testify in May 1997 that he would 
experience alternating diarrhea and constipation, with more 
or less constant abdominal distress.  Instead, he stated 
essentially that he could prevent diarrhea and constipation 
by adhering to a high fiber diet, and that it was only when 
he would not adhere to a high fiber diet that he would have 
his pain from irritable colon syndrome.

In light of the above, an increased rating under 
38 C.F.R. § 4.114, Diagnostic Code 7319 is not warranted.  

Additional matter

With respect to the service-connected hernia disabilities, 
the Board has considered the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7301 [peritoneal adhesions].
However, a Note to Diagnostic Code 7301 indicates that in 
order for compensation to be awarded pursuant to Diagnostic 
Code 7301, there must be at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, and the presence of pain.  The Board notes that 
only one of those signs and symptoms has been reported -- the 
presence of pain.  The February 2000 examiner indicated that 
the veteran's reported pain may be due either to 
postoperative adhesions from the service-connected hernia 
repair or to non service-connected diverticulosis.  The Board 
will assume that the reported pain is in fact due to the 
service-connected hernia repair.  See 38 C.F.R. §§ 3.102, 
4.3.   However, this does no avail the veteran, since none of 
the other three signs and symptoms are present, according to 
a review of the evidence of record.  In light of this, an 
increased rating for either hernia disability is not 
warranted pursuant to Diagnostic Code 7301.  

The Board also notes in passing that a note at the beginning 
of 38 C.F.R. § 4.114 specifically prohibits combining a 
Diagnostic Code 7301 rating with a Diagnostic Code 7319 
rating.  To the extent that the veteran experiences abdominal 
pain due to his service-connected irritable colon syndrome, 
this is adequately reflected by his 10 percent rating under 
Diagnostic Code 7319, which compensates for abdominal 
distress.










CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for urticaria is granted.  

Entitlement to an increased (compensable) schedular rating 
for right inguinal hernia repair with appendectomy is denied.

Entitlement to an increased (compensable) schedular rating 
for left inguinal hernia repair is denied.

Entitlement to a schedular disability rating in excess of 10 
percent for irritable colon syndrome is denied.  







		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 3 -


